THE COURT.
The defendant was tried before a jury on an information charging the ownership and possession of a still for the manufacture of intoxicating liquor. The jury returned a verdict of guilty and from the judgment following the verdict and from the order denying the motion for a new trial defendant has appealed upon a typewritten record.
No briefs have been filed in support of the appeal, but we have nevertheless examined the entire record and from our examination we are satisfied that the defendant was fairly tried and convicted and that the record is free from prejudicial error.
Judgment and order affirmed.